internal_revenue_service department of the treasury number release date index number uilc washington dc person to contact telephone number refer reply to cc intl br1-plr-129169-01 date date in re ty a b dear this responds to your letter dated date in which you requested a ruling and closing_agreement under revproc_92_39 1992_1_cb_860 that premiums received by a on policies of insurance or reinsurance of united_states_risks are exempt from the insurance excise_tax imposed by sec_4371 of the internal_revenue_code pursuant to the income_tax treaty between ireland and the united_states the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a is an irish reinsurance company all of a’s outstanding shares are held by a canadian company b a reinsures the mortality risk with respect to certain individual life_insurance policies held by united_states insurers revproc_92_39 1992_1_cb_860 miscellaneous excise_taxes collected by return establishes procedures for entering into a closing_agreement to establish an exemption from the sec_4371 excise_tax when the foreign insurer is claiming such an exemption under a united_states income_tax treaty where a foreign insurer is a person qualified for benefits under the applicable treaty it may enter into a closing_agreement in a format specified within sec dollar_figure of revproc_92_39 sec_4371 provides as follows plr-129169-01 there is hereby imposed on each policy of insurance indemnity_bond annuity_contract or policy_of_reinsurance issued by any foreign_insurer_or_reinsurer a tax at the following rates casualty insurance and indemnity bonds cents on each dollar or fractional part thereof of the premium paid on the policy_of_casualty_insurance or the indemnity_bond if issued to or for or in the name of an insured as defined in sec_4372 life_insurance sickness and accident policies and annuity_contracts cent on each dollar or fractional part thereof of the premium paid on the policy of life sickness or accident insurance_or_annuity_contract and reinsurance cent on each dollar or fractional part thereof of the premium paid on the policy_of_reinsurance covering any of the contracts taxable under paragraph or sec_4372 defines insured as a domestic_corporation or partnership or an individual resident_of_the_united_states against or with respect to hazards risks losses or liability wholly or partly within the united_states or a foreign_corporation foreign_partnership or nonresident individual engaged_in_a_trade_or_business_within_the_united_states against or with respect to hazards risks losses or liability within the united_states sec_46_4374-1 states that the tax shall be remitted by the person who makes the payment of the premium to a foreign_insurer_or_reinsurer in this case a intends to receive reinsurance premiums from united_states insurers who would otherwise be liable for payment of the excise_tax because they are paying premiums to a a foreign reinsurer to reinsure their united_states mortality risk by requesting to enter into a closing_agreement concerning sec_4371 excise_tax a is seeking the benefits of article business profits of the united_states - ireland income_tax treaty which states in relevant part as follows the profits of an enterprise of a contracting state shall be taxable only in that state unless the enterprise carries on a business in the other contracting state through a permanent_establishment situated therein plr-129169-01 article a taxes covered of the united_states - ireland income_tax treaty includes sec_4371 excise_tax within the scope of the convention as follows the convention shall however apply to the federal excise_taxes imposed on insurance premiums_paid to foreign insurers only to the extent that the risks covered by such premiums are not reinsured with a person not entitled to the benefits of this or any other convention which provides exemption from these taxes paragraph of the protocol amending the tax_convention with ireland protocol requires an irish resident to be subject_to irish income taxes where the irish resident is receiving income or profits that would otherwise be subject_to united_states insurance excise_tax as follows for the purposes of paragraph it is understood that this convention shall not apply to the federal excise_taxes imposed on insurance premiums_paid to foreign insurers where such premiums are not subject_to the generally applicable tax imposed on insurance corporations in the contracting state in which such insurers are resident residence in ireland liable to tax in ireland article residence of the united_states - ireland income_tax treaty states in relevant part that for the purposes of this convention the term resident of a contracting state means a any person who under the laws of that state is liable to tax therein by reason of his domicile residence place of management place of incorporation or any other criterion of a similar nature a states that it is incorporated under the laws of ireland and that its principal_place_of_business is in ireland a has also submitted certification from the office of the revenue commissioners dublin corporation tax district that it is a resident of ireland for tax purposes qualification for benefits under united states- ireland income_tax treaty a asserts that it is a qualified_person under article a limitation_on_benefits of the united_states - ireland income_tax treaty ireland treaty article a states the following plr-129169-01 a company that is a resident of a contracting state shall also be entitled to all of the benefits of the convention if i at least of the aggregate vote and value of all its shares is owned directly or indirectly by seven or fewer qualified persons or persons that are residents of member states of the european union or of parties to the north american free trade agreement nafta or any combination thereof and ii such company meets the base reduction test described in subparagraph c ii of paragraph provided that a resident of a member state of the european union or a party to nafta shall be treated as a qualified_person for the purposes of that test the term resident of a party to nafta is defined in article f as a person that would be entitled to the benefits of a comprehensive income_tax convention in force between any party to nafta and the contracting state from which the benefits of the convention are claimed provided that if such convention does not contain a comprehensive limitation_on_benefits article including provisions similar to those of subparagraphs c and e of paragraph the person would be entitled to the benefits of this convention under the principles of paragraph if such person were a resident of one of the contracting states under article residence a is owned by b therefore we must look to the income_tax treaty between the united_states and canada canada treaty to determine whether b is entitled to benefits thereunder article xxixa of the canada treaty is a comprehensive limitation_on_benefits article b is a resident of canada as defined under article iv residence of the canada treaty because it is incorporated under the laws of canada and is liable to tax in canada by reason of its incorporation and place of management in canada further b is a person qualifying for the benefits under article xxixa c limitation_on_benefits of the canada treaty article xxixa c states that a qualifying person under the canada treaty is a company or trust in whose principal class of shares or units there is substantial and regular trading on a recognized stock exchange a states that the principal class of shares in b is traded on the toronto stock exchange which is a prescribed stock exchange under the income_tax act of canada and therefore a recognized stock exchange under article xxixa a ii of the canada treaty substantially and regularly_traded is not defined in the canada treaty itself under article iii of the canada treaty any term not defined within the treaty shall plr-129169-01 unless the context otherwise requires and subject_to the provisions of article xxvi mutual_agreement_procedure have the meaning which it has under the law of that state concerning the taxes to which the convention applies a concept similar to substantial and regular trading is found in sec_884 which provides a rule for determining whether a publicly traded corporation is a resident of a treaty country under sec_884 a publicly traded corporation may be a resident of treaty country if- i the stock of such corporation is primarily and regularly_traded on an established_securities_market in such country in applying this section sec_1_884-5 defines regularly_traded as follows for purposes of this section stock of a corporation is regularly_traded on one or more established securities markets in the foreign corporation’s country of residence for the taxable_year if- a one or more classes of stock of the corporation that in the aggregate represent percent or more of the total combined voting power of all classes of stock of such corporation entitled to vote and the total value of the stock of such corporation are listed on such market or markets during the taxable_year b with respect to each class relied on to meet the percent requirement noted above - trades in each such class are effected other than in de_minimis quantities on such market or markets on at least days during the taxable_year and the aggregate number of shares in each such class that is traded on such market or markets during the taxable_year is at least percent of the average number of shares outstanding in that class during the taxable_year according to the facts presented both the common and preferred classes of shares of b are listed on the toronto stock exchange b’s common class of shares is worth of its vote and more than of its value b shares were traded above de_minimis levels on each day the toronto stock exchange was open for trading in calendar_year which equaled days and the total number of common shares traded during equaled or more of the average number of common shares outstanding during the year therefore b’s principal class of shares was substantially and regularly_traded on a recognized stock exchange under the canada treaty plr-129169-01 a satisfies the first prong of the article a limitation_on_benefits test under the ireland treaty because at least of the aggregate vote and value of all its shares is owned directly or indirectly by seven or fewer qualified persons or persons that are residents of member states of the european union or of parties to the north american free trade agreement nafta or any combination thereof the second prong of article a limitation_on_benefits of the ireland treaty refers to the base reduction test of article c ii which provides that a company may be a qualified_person for a fiscal_year only if a mounts paid_or_accrued by the person during its fiscal_year a to persons that are neither qualified persons nor residents or citizens of the united_states and b that are deductible for income_tax purposes in that fiscal_year in the persons’s state of residence do not exceed percent of the gross_income of the person article a ii states that a resident of a member state of the european union or a party to nafta shall be treated as a qualified_person for the purposes of the base reduction test as discussed above b is a resident of a party to nafta a asserts that it meets the base reduction test under the second prong of article a of the ireland treaty because payments to persons described in article c ii will not exceed percent of a’s gross_income therefore under the facts as presented a is a resident of ireland that is qualified for the benefits of the income_tax treaty between ireland and the united_states under article a limitation_on_benefits of the treaty pursuant to paragraph a of the attached agreement taxpayer’s liability for federal excise_tax as agreed upon including liability resulting from reinsurance of u s risks with persons not entitled to exemption under the convention or another convention will commence on date the date of taxpayer’s ruling_request the letter_of_credit required by paragraph a of the attached agreement in the amount of dollar_figure must be in effect within days of the date the agreement is finally signed on the commissioner’s behalf any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance policies issued by taxpayer pursuant to sec_46_4371-1 of the excise_tax regulations may rely upon a copy of this letter and or a copy of the approved closing_agreement as authority that they may consider premiums_paid to taxpayer on and after date as exempt under the convention from the united_states federal excise_tax this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent furthermore this plr-129169-01 ruling does not address the issue of whether taxpayer is an insurance_company or whether premiums_paid to taxpayer are deductible under sec_162 of the code in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to a sincerely yours w edward williams senior technical reviewer branch office of the associate chief_counsel international cc closing_agreement of final_determination covering specific matters under sec_7121 of the internal_revenue_code tin and the commissioner of internal revenue make the following closing_agreement whereas the business profits article article of the united states-ireland income_tax convention the convention exempts insurance or reinsurance premiums_paid to a resident of ireland from the federal excise_tax imposed by sec_4371 et seq of the internal_revenue_code_of_1986 as amended the code only to the extent that the irish insurer or reinsurer does not reinsure such risks with a person not entitled to exemption from such tax under the convention or another convention article a of the convention and only if the insurer or reinsurer qualifies under article of the convention whereas section dollar_figure of revproc_92_39 provides that the person required to remit the tax may consider the premium exempt if prior to filing the return for the taxable_period such person has knowledge that the irish insurer or reinsurer has in effect a closing_agreement to be liable as a united_states taxpayer for federal excise_tax due under sec_4371 et seq of the code on premiums from policies reinsured with reinsurers that are not entitled to exemption from the excise_tax under the convention or any other convention and on premiums_paid or accrued when the irish insurer or reinsurer did not qualify under the convention for exemption from the excise_tax imposed by sec_4371 et seq of the code whereas the irish insurer or reinsurer represents that it is and will continue to be eligible for benefits under the convention and whereas the irish insurer or reinsurer hereinafter referred to as the taxpayer wishes to have its policies of insurance or reinsurance considered exempt from tax under the convention it is hereby determined and agreed that taxpayer shall for purposes of this closing_agreement be liable as a united_states taxpayer for the federal excise_tax due under sec_4371 et seq of the code on premiums from policies reinsured with reinsurers that are not entitled to exemption from the excise_tax under the convention or any other convention and from policies issued or outstanding when taxpayer did not qualify under the convention for exemption from the excise_tax imposed by sec_4371 et seq of the code a returns of federal excise_tax due under and pursuant to this closing_agreement and sec_4371 et seq of the code shall be made by taxpayer or by taxpayer’s authorized representative on taxpayer’s behalf by filing form_720 quarterly federal excise_tax return for each return_period covered by this closing_agreement b if taxpayer reinsures in whole or in part a policy of insurance or reinsurance with any person s not entitled to exemption from the excise_tax under the convention or any other convention or if taxpayer issues or has outstanding a policy or policies when the taxpayer did not qualify under the convention for exemption from the excise_tax imposed by sec_4371 et seq of the code the tax reportable on the return form_720 shall be computed on the basis of the percentage of such policy reinsured or on the basis of the premium accrued or received during the time period when taxpayer did not qualify for exemption under the convention for purposes of the preceding sentence taxpayer may consider a reinsurer to be entitled to exemption from the excise_tax under the convention or another convention if the reinsurer is a party to a closing_agreement with the internal_revenue_service under this convention or another convention or the reinsurer provides evidence that it is a resident_of_the_united_states or of a country with which the united_states has in effect a convention that waives the excise_tax without an explicit anti-conduit clause c forms shall be filed with the director internal_revenue_service center philadelphia pennsylvania u s a d taxpayer or taxpayer’s authorized representative shall make the required federal tax deposits of the federal excise_tax in such manner and at such times as are prescribed by regulations and explained in the instructions for form_720 taxpayer agrees that for purposes of determining its federal excise_tax liability pursuant to this closing_agreement and for purposes of verifying taxpayer’s entitlement to benefits under the convention taxpayer will maintain for a period of years from the end of each taxable_period to which this closing_agreement applies accounts and records of items of insurance and reinsurance that will be made available upon written request by the internal_revenue_service at the place mutually agreed upon by the service and taxpayer taxpayer will also maintain for years and make available for inspection records to establish eligibility for convention benefits taxpayer will be allowed days or other period of time but in no event less than days determined as reasonable by the assistant_commissioner international within which to make available its accounts and records if it is determined that there is an underpayment in respect of any excise_tax determined to be due pursuant to this closing_agreement and sec_4371 et seq of the code the internal_revenue_service shall issue a statement of notice_and_demand for the tax due plus any interest and applicable penalties notice of any underpayment shall be sent to the taxpayer at the name and address shown on the form_720 if a form_720 was filed for the period for which an underpayment is determined by the internal_revenue_service or otherwise to the taxpayer’s registered address in ireland payment of all additional_amounts due shall be made in accordance with the terms specified in the statement of notice_and_demand collection of such amounts not paid per notice_and_demand shall be in accordance with paragraph hereof a as security for payment of tax taxpayer shall cause an irrevocable letter_of_credit to be issued by a united_states bank that is a member of the federal reserve system or by a united_states branch or agency of a foreign bank that is on the national association of insurance commissioners list of banks from which letters of credit may be accepted in favor of the internal_revenue_service in the amount of dollar_figure or such amount as may from time to time be mutually agreed upon by taxpayer and the service such letter_of_credit must be in effect within days of the date that the closing_agreement is signed for the commissioner of internal revenue b the service may issue a statement of notice_and_demand with respect to i any_tax shown on a form_720 original amended or substitute for return that is not paid with such return or ii any proposed additional excise_tax liability sustained by the internal_revenue_service regional_director_of_appeals having jurisdiction over such matter if the time for filing a protest of such proposed liability has expired provided that the statement of notice_and_demand has been issued as provided in paragraph hereof c if after the conditions in paragraph b hereof have been met the tax interest and any applicable penalties are not paid in accordance with the terms of the statement of notice_and_demand collection of such amounts will be made by resorting to such letter_of_credit to the extent thereof before any levy or proceeding in court for collection is instituted against taxpayer d if such letter_of_credit is drawn upon it must be reinstated to dollar_figure within days after the date drawn upon a solely by reason of the execution by taxpayer and the commissioner of this closing_agreement any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance premiums pursuant to sec_46_4374-1 of the excise_tax regulations may consider premiums_paid to taxpayer after the effective date of this agreement as exempt under the convention from the federal excise_tax b taxpayer agrees that the commissioner or his or her authorized delegate may disclose taxpayer’s name as an insurer or reinsurer that qualifies for exemption from the excise_tax under the convention by publication or otherwise a this closing_agreement shall include as an attachment hereto a statement from the local_tax office with which the insurer or reinsurer files its irish tax returns certifying that taxpayer is a resident of ireland as defined in the convention and a statement from taxpayer that the taxpayer is not disqualified from receiving benefits under the convention by reason of article of the convention taxpayer shall submit such information in its statement as will establish its entitlement to benefits under the convention b the statement from the local_tax office in ireland shall be effective for a period of calendar years beginning with the year of receipt taxpayer agrees to renew the certificate of residency every three years and its own certification of eligibility for benefits under the convention every year on or before the expiration date of the original certificate taxpayer agrees to provide an original and one copy of the recertification along with a photocopy of this closing_agreement to internal_revenue_service constitution avenue n w washington d c u s a attn cc intl taxpayer also agrees to promptly notify the competent_authority of ireland and the internal_revenue_service of any change that may result in its disqualification from receiving treaty benefits a this closing_agreement shall be effective date this agreement shall thereafter continue in effect unless terminated as provided in subparagraph b of this paragraph b this agreement may be terminated by either taxpayer or the commissioner by giving the other written notice of the notifying party’s intent to terminate the decision to terminate is solely at the discretion of the party giving such notice this agreement shall be terminated on the last day of the return_period immediately following the return_period within which the written notice of termination is given c taxpayer hereby agrees to file a return form_720 marked final return for the taxable_period within which this agreement terminates pursuant to paragraph b hereof and to furnish a duplicate of such final return to internal_revenue_service constitution avenue n w washington d c u s a attn cc intl d taxpayer agrees that the letter_of_credit issued pursuant to paragraph hereof shall remain in effect for a period of not less than days after the final return has been filed in accordance with subparagraph c hereof or until the examination of taxpayer’s returns is completed and any additional tax due has been paid whichever is later whereas the determinations set forth above are hereby agreed to by said taxpayer now this closing_agreement witnesseth that the said taxpayer and said commissioner of internal revenue hereby mutually agree that the determinations set forth shall be final and conclusive subject however to reopening in the event of fraud malfeasance or misrepresentation of material fact and provided that any change or modification of applicable statutes or tax conventions will render this agreement ineffective to the extent that it is dependent upon such statutes or tax conventions in witness whereof the above parties have subscribed their names to these presents in triplicate signed this ____ day of ________________ by title by title commissioner of internal revenue by associate chief_counsel international date by assistant_commissioner international date
